Fletcher, J.,
delivered the opinion of the court.
This cause originated in the court of a justice of the peace about a cow worth $20, as shown by the affidavit in replevin and the officer’s return on the writ. When the case got to the circuit court, it was decided on a certain issue, and the parties, manifestly desiring to appeal to the supreme court, agreed according to a recital in the record that the affidavit in replevin should be so amended as to show that the cow was worth $51. It is clear, therefore, that the jurisdiction of this court is made to *210depend, not upon the real amount in controversy which is unquestionably only $20, but upon, an agreement as to what the affidavit shall recite; this agreement being, of course, entered into to escape the peremptory terms of section 86 of the Code of 1906. We cannot sanction such practice. It is obvious that the amount in controversy does not exceed $50, and we are therefore without jurisdiction. • Jurisdiction cannot be conferred on a court by consent of parties.

The appeal is therefore dismissed.